Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 12 and 13 of U.S. Pat. No. 10,075,815 in view of US Pat. Pub. No. 2014/0037076 to Bouzid et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because of similarities as highlighted below with independent claim 21 of the instant application vis-à-vis claim 9 of US Patent. No. 9,639,813.


US Pat. No. 10,075,815
Claim 21

A system, comprising:
	a data processing system having one or more data processors and a storage device storing instructions that, when executed by the one or more data processors, cause the data processing system to:
	
	receive i) an acoustic request for content, and ii) a first plurality of values received from a respective plurality of sensors of a mobile device, the first plurality of values associated with the acoustic request for the content, the first plurality of values indicating a first ambient condition of the mobile device;

	select, in response to the acoustic request for the content, a first content item based on a predictive model to select content items and based on the first plurality of values, the predictive model selects the first content item from a plurality of candidate content items using associations between i) response data received from a plurality of mobile devices; and ii) values corresponding to sensors of the plurality of mobile devices;



	maintain, by the predictive model, for each content item of the plurality of candidate content items, a performance metric based on the response data corresponding to the content item;

	output data to effect an acoustic presentation of the first content item by the mobile device;

	receive first response data transmitted by the mobile device in response to presentation of the first content item at the mobile device associated with the acoustic request;


	associate the first response data corresponding to the first content item with the values corresponding to the sensors of the plurality of mobile devices;


	update the predictive model by associating the first response data corresponding to the first content item with the first plurality of values received from the respective plurality of
sensors of the mobile device;

	receive i) an acoustic request for second content, and ii) a second plurality of values received from a respective plurality of sensors of the mobile device, the second plurality of values indicating a second ambient condition of the mobile device; 


	select a second content item based on the updated predictive model and the second plurality of values; and


	output data to effect an acoustic presentation of the second content item by the mobile device.


Claim 9

A system comprising:
	one or more data processors; and a storage device storing instructions that, when executed by the one or more data processors, cause the one or more data processors to:


	receive a first content item request and a first plurality of values received from a respective plurality of sensors of a mobile device, the first plurality of values combined with the first content item request in a first URL string, the first plurality of values indicating a first ambient condition of the mobile device, 

	select a first content item based on a predictive model for selecting content items and the first plurality of values, the predictive model selecting the first content item from a plurality of candidate content items using associations between i) response data received from the mobile devices in response to the plurality of candidate content items presented on the mobile devices ii) values corresponding to sensors of mobile devices that are included in requests for content responsive to which the plurality of candidate content items are transmitted to the mobile devices, 

	the predictive model maintaining, for each content item of the plurality of candidate content items, a performance metric based on the response data corresponding to the content item, 

	output data to effect presentation of the selected first content item,

	receive first response data transmitted by the mobile
device in response to presentation of the selected first content item at the mobile device associated with the selected first content item, 

	associate the first response data corresponding to the selected first content item to the first plurality of values included in the first content item request corresponding to the selected first content item,

	update the predictive model by associating the first response data corresponding to the selected first content item and the first plurality of values included in the first content item request corresponding to the selected first content item,

	receive a second content item request and a second plurality of values received from a respective plurality of sensors of the mobile device, the second plurality of values combined with the second content item request in a second URL string, the plurality of values indicating a second ambient condition of the mobile device, 

	select a second content item from the plurality of candidate content items based on the updated predictive model and the second plurality of values, and 

	output data to effect presentation of the selected second content item.



(fig. 8, items 805, 812; ¶21…voice-based interactions with user request).  Bouzid is in the same field of endeavor in dealing with contextual based recommendations using both user profile data as well as ambient model device environmental data to establish context (¶78).  At the time of the invention, it would have been obvious to have content requests and recommendation outputs both be acoustical.  The motivation would be to provide convenience to the user by only requiring speaking and listening rather than more physical movements to input requests and see/read recommendations.
Claims 22, 23 and 25 of the instant application contain further limitations regarding acoustics where the obviousness in light of Bouzid would extend to the Patent’s claim 9.  
Claim 24 details use of a URL string which recited in claim 9 of the Patent.  
Claim 26 of the instant application is recited in claim 12 of the Patent.
Claim 27 of the instant application is recited in claim 13 of the Patent.
Claims 28-40 of the instant application are substantially similar in scope and spirit to claims 21-27 of the instant application, therefore the obvious double patenting rejection from claims 21-27 is applied accordingly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 28 and 36 recites the limitation “an acoustic request for content” with later references to the latter as “the acoustic request for the content” within the claims.  However, being that there are several limitations using the term “content”, namely: “a first content item”, “a plurality of content items”, “a second content”, “a second content item”, and “an acoustic request for second content”, it is indefinite whether these limitations invoking the term “content” are referencing back to the original “an acoustic request for content”.  To expedite prosecution, because Applicant appears to distinctly claim “an acoustic request for second content”, Examiner assumes Applicant original invocation of “an acoustic request for content” is intended to distinctly refer to –an acoustic request for first content– and later references to this being –the acoustic request for the first content–.  
Claims 22-27, 29-35 and 37-40 are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 as well the Double Patenting rejection set forth in this Office action.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 21, 28 and 36.  The most pertinent prior art appears to be WO 2014/018687 to Eustice et al. (cited in the IDS, hereinafter Eustice).   
Eustice discloses: receiving, at one or more data processors (¶143…one or more processors), a first content item request (fig. 6, item 630;  ¶86…information selection module and contextual information can be stored remotely from each other over a network, thus request for contextual information must be made) a first plurality of values received from a respective plurality of sensors (fig. 3, item 301; fig. 6, item 660; fig. 10, item 1010; ¶29…various data sensors collect values for location, activity, ambient conditions, biometric data, etc.) of a mobile device (fig. 1; ¶22…mobile device), the first plurality of values indicating a first ambient condition of the mobile device (¶29…ambient data); selecting, using one or more data processors, a first content item based on a predictive model for selecting content items and the first plurality of values (fig. 10, items 1040 and 1050, selecting information items that may be useful to user using user behavior model), the predictive model (fig. 6, item 620 and 650; figs. 7 and 8) using associations between i) response data to content items received from the mobile devices (fig. 10, user feedback is response data to selected information items presented to the user) and ii) values corresponding to sensors of mobile devices that are included (fig. 10, items 1010-1030; ¶133+…user’s current context data received from various sensors on mobile device over the network is fed into predictive model that also takes into account user response data to previously selected information items; ¶139…user feedback updates the user behavior model); outputting data to effect presentation of the selected first content item (fig. 10, items 1040-1050…select items for recommendation to user and provide recommendations to user); receiving, at one or more data processors, response data transmitted by the mobile device in response to presentation of the selected first content item at the mobile device associated with the selected first content item (fig. 6, item 640; fig. 10, item 1060…user feedback to recommended item; ¶139…implicit and explicit feedback regarding the user’s response to information items provides additional information about user’s routine personality and interests…this feedback can be used to continuously improve the user’s behavior model); associating, at the one or more data processors, the response data corresponding to the selected first content item to the first plurality of values included in the first content item request corresponding to the selected first content item (fig. 10, items 1010-1030; ¶133+…user’s current context data received from various sensors on mobile device over the network is fed into predictive model that also takes into account, thus associating, user response data to previously selected information items); updating the predictive model using the received response data and associated first plurality of values (¶139…user feedback updates the user behavior model); receiving, at one or more data processors, a second content item request and a second plurality of values received from a respective plurality of sensors of the mobile device, the plurality of (fig. 10…process is repeated for user in subsequent situations/contexts; ¶139…implicit and explicit feedback regarding the user’s response to future information items provides additional information about user’s routine personality and interests…this feedback can be used to continuously improve the user’s behavior model); and selecting, using one or more data processors, a second content item based on the updated predictive model and the second plurality of values (fig. 10, items 1040 and 1050). 
However Eustice does not appear to teach or suggest: maintaining, by the predictive model, for each content item of the plurality of candidate content items, a performance metric based on the response data corresponding to the content items.  Eustice further does not appear to teach or suggest: updating the predictive model by associating the first response data corresponding to the first content item with the first plurality of values received from the respective plurality of sensors of the mobile device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/           Primary Examiner, Art Unit 2125